1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RAYMOND J. BEAL,                                    Case No. 3:18-cv-00111-RCJ-WGC
4                                             Plaintiff                   ORDER
5            v.
6     ROMEO ARANAS et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          The Court denies the application to proceed in forma pauperis for prisoners (ECF

11   No. 4) as moot because Plaintiff is no longer incarcerated. (See ECF No. 5). The Court

12   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

13   within thirty (30) days from the date of this order or pay the full filing fee of $400. The

14   Court also denies as moot the motion to proceed with the application to proceed in forma

15   pauperis for prisoners (ECF No. 6). The Court notes that this case is in line for screening

16   and that the Court will issue a screening order in due course.

17   II.    CONCLUSION

18          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

19   in forma pauperis for prisoners (ECF No. 4) is DENIED as moot.

20          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

21   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

22   document entitled information and instructions for filing an in forma pauperis application.

23          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

24   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for

25   non-prisoners; or (2) pay the full filing fee of $400.

26          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

27   the Court shall dismiss this case without prejudice.

28          IT IS FURTHER ORDERED that the motion to proceed with application to proceed
1    in forma pauperis (ECF No. 6) is denied as moot.
2
3          DATED: January 22, 2019.
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
